Citation Nr: 1115118	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  10-08 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear tinnitus.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative joint disease of the proximal interphalangeal joint of the left middle finger.

4.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to May 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2010, the Veteran testified during a videoconference hearing before the undersigned.  A transcript of that hearing is of record.  

The issue of whether an October 1997 rating decision denying entitlement to service connection for hearing loss and degenerative joint disease of the proximal interphalangeal joint of the left middle finger contains clear and unmistakable error (CUE) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The May 1998 rating decision, which continued a denial of service connection for hearing loss, left ear tinnitus, and degenerative joint disease of the proximal interphalangeal joint of the left middle finger, is final.

2.  New evidence raising a reasonable possibility of substantiating the claim of entitlement to service connection for hearing loss has not been received.

3.  New evidence raising a reasonable possibility of substantiating the claim of entitlement to service connection for degenerative joint disease of the proximal interphalangeal joint of the left middle finger has not been received.

4.  New evidence raising a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus has been received.

5.  Bilateral tinnitus had its onset in active service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for hearing loss.  38 U.S.C.A. §§ 5108, 7105(d) (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for degenerative joint disease of the proximal interphalangeal joint of the left middle finger.  38 U.S.C.A. §§ 5108, 7105(d) (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for left ear tinnitus.  38 U.S.C.A. § 5108, 7105(d) (West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In light of the Board's fully favorable determination with respect to the tinnitus claim, no further discussion of VCAA compliance is needed at this time.  

With respect to the other requests to reopen, the Veteran was sent a letter in April 2009 that fully addressed all notice elements and set forth the basis for the prior denials.  Such communication was issued prior to the initial RO decision in these matters.  The letter also provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains limited service treatment records, as well as post-service reports of VA examination.  Moreover, the Veteran's statements in support of the claims are of record, including testimony provided at a Board hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

The record reflects that the National Personnel Records Center (NPRC) provided the Veteran's service dental treatment records in June 1997.  Certification from the NPRC dated in December 1997 indicated the unavailability of additional service treatment records.  The Board recognizes that it has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit-of-the-doubt rule when records in the possession of the government are presumed to have been lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board finds that, based on the RO's efforts and the responses from the service department, it is reasonably certain that the Veteran's service treatment records are unavailable and that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b)(3)).  See also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); O'Hare, 1 Vet. App. at 367.  The Board does note, however, that an August 1980 report of medical history was recovered and is associated with the claims file.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Claims to Reopen

The Veteran's claims of entitlement to service connection for hearing loss, left ear tinnitus, and degenerative joint disease of the proximal interphalangeal (PIP) joint of the left middle finger were originally denied in an October 1997 rating decision.  The basis of the denials was that there was no record of complaint for any of the disabilities in the service treatment records, no current hearing loss, and, although there was evidence of current tinnitus and a left finger disability, there was no evidence of a link between the disabilities and service.  As indicated above, aside from August 1997 VA examination reports, only the Veteran's dental treatment records were available at that time.  

In a May 1998 rating decision, the RO continued to deny the claims.  By that time, an August 1980 report of medical history, completed after the Veteran's separation from active service, had been located.  That report did not reflect any ear trouble.  Although the report reflects a history of breaking the left middle finger in 1978, during active service, there was no showing of residual injury and there remained no evidence of a link between the current disability and service, to include the history of fracture.  The Veteran did not appeal either decision.  Thus, the decision became final.  

Generally, a final decision issued by the RO may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  See 38 U.S.C.A. § 7105(c), (d) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which states, in part, that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, in determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, the Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

The evidence received since the May 1998 denial includes duplicate copies of the August 1980 report of medical history and copies of the August 1997 VA examination reports, all submitted by the Veteran.  The Veteran also submitted written argument and provided testimony at a Board hearing.  In essence, he has asserted that his hearing loss and tinnitus began in service and that he injured his left middle finger during service while working on an engine.

With respect to the hearing loss and left middle finger claims, the Board observes that the Veteran has not submitted any new evidence.  He has merely submitted copies of evidence that were already of record at the time of the previous denial.  Moreover, his written argument and testimony merely reiterate his earlier assertions that his hearing loss began in service and he injured his left middle finger during service while working on an engine.  The evidence does not help to establish that he currently has hearing loss due to service, or that the degenerative joint disease in the left middle finger is related to service.  Therefore, the Board finds that new and material evidence has not been received to reopen the previously denied claims of entitlement to service connection for hearing loss and degenerative joint disease of the PIP joint of the left middle finger.  Accordingly, the claims must remain denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

However, with respect to the tinnitus, at the time of the previous denial, the Veteran asserted that the tinnitus had begun after separation from active service.  However, he now asserts that it began in active service.  Thus, the new evidence relates to an unestablished fact that may provide a reasonable possibility of substantiating the claim.  Accordingly, the Board concludes that the criteria for reopening the claim of entitlement to service connection for tinnitus have been met and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability  and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

In this case, the Veteran contends that his tinnitus had its onset in service and is due to exposure to loud engine and artillery noise.


The Veteran's DD Form 214 reflects that he served as a wheeled vehicle mechanic with an armor regiment.  Thus, exposure to loud noise is conceded.  38 U.S.C.A. § 1154(a).  The question for consideration, then, is whether any current tinnitus is related to such exposure.

The service treatment records do not reflect any complaints of tinnitus, and an August 1980 report of medical history, completed after the Veteran's separation from active service, reflects that he was not having any ear trouble.  However, a grant of service connection is nevertheless warranted here, as will be explained below.

An August 1997 VA general medical examination report reflects a history of in-service noise exposure to tank engines and artillery and intermittent tinnitus of the left ear since separation from service.  After examination, the examiner provided a diagnosis of tinnitus of the left ear.

An August 1997 VA audio examination report reflects a history of noise exposure to tanks, howitzer guns, and engines.  After examination, the examiner provided a diagnosis of left, unilateral, constant tinnitus since 1979.  

At his June 2010 hearing, the Veteran endorsed a history of continuous tinnitus in both ears since service.  As ringing in the ears is observable to the layperson, his statements are competent evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, his statements are found to be credible and they are consistent with his history of in-service noise exposure.

Given the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that his tinnitus had its onset in active service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

						(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for hearing loss is denied.

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for degenerative joint disease of the PIP joint of the left middle finger is denied.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.

Service connection for tinnitus is granted, subject to the regulations governing the award of monetary benefits.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


